                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

LORRAINE CHADWELL                                                                 PLAINTIFF
individually and as the personal
representative of the Estate of
Thomas J. Dazey

v.                            CASE NO. 3:17-CV-00053 BSM

LONE STAR RAILROAD
CONTRACTORS, INC., et al.                                                      DEFENDANTS

                                            ORDER

       This case is stayed pursuant to an email from the parties dated December 9, 2019,

indicating their intention to mediate this dispute. If the parties reach a settlement, they will

file a notice of settlement and jointly move to dismiss. If not, the parties will move to lift the

stay, and a new scheduling order will issue. If the parties do not provide a status update

within 120 days, this case will be dismissed without prejudice.

       IT IS SO ORDERED this 18th day of December 2019.


                                                     ________________________________
                                                      UNITED STATES DISTRICT JUDGE
